Citation Nr: 0606352	
Decision Date: 03/06/06    Archive Date: 03/14/06	

DOCKET NO.  04-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

Active service from August 1966 to July 1970 has been 
verified.  Additional prior service has been reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
St. Louis, Missouri.

The matter of the veteran's entitlement to service connection 
for PTSD will be addressed in the Remand portion of the 
decision below, and is remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran should further action be required.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and obtained and fully developed all 
pertinent evidence necessary for an equitable disposition of 
the claim with regard to hearing loss.

2.  The competent medical evidence of record shows that the 
veteran has Level I hearing in each ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a).  The intended effect to the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
In this particular case, a review of the record shows that 
service connection for bilateral hearing loss was granted by 
rating decision dated in April 2004.  A noncompensable 
evaluation was assigned, effective December 15, 2003, the 
date of receipt of the veteran's initial claim.  In a 
communication received in May 2004, the veteran expressed 
disagreement with the assignment of the noncompensable 
rating.  In a letter dated in January 2004, the RO notified 
the veteran of what evidence he was responsible for 
submitting, and what evidence VA would undertake to obtain.  
He was told what the evidence had to show to support his 
claim and he was invited to submit evidence.  He was thereby 
put on notice to submit relevant evidence in his possession.

While the letter was provided in connection with an original 
claim for service connection, VA's General Counsel has held 
that additional notice is not required with regard to issues 
that are "downstream" from the initial grant of service 
connection.  VAOPGCPREC 8-2003.  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c).  The September 2004 
statement of the case contained the criteria for rating 
hearing loss and discussed how the evidence did not 
substantiate entitlement to a compensable rating.  This 
discussion served to put the veteran on notice of the 
evidence needed to substantiate his claim.  The veteran was 
provided with a special audiologic examination by VA in March 
2004.  The Board, therefore, finds the veteran has been 
provided with the required notice and that all indicated 
development has been completed.  There is no indication of 
any outstanding medical records, and VA has afforded the 
veteran the required examination.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to notify and assist him in the development of his claim.

Factual Background

As noted above, service connection for hearing loss was 
granted by rating decision dated in April 2004.

The pertinent evidence of record included the report of an 
audiologic evaluation accorded the veteran at a community 
hearing clinic in February 2003.  The results showed 
bilateral mild to moderately severe sloping high frequency 
sensorineural hearing loss with good word recognition.

The veteran was accorded an audiologic examination by VA in 
March 2004.  The claims file was reviewed by the examiner.  
The examination revealed that pure tone thresholds in 
decibels were as follows:

RIGHT

500		25
1,000		30
2,000		40
3,000		60
4,000		55
Average	46

LEFT

500		25
1,000		30
2,000		55
3,000		65
4,000		60
Average	53

Speech recognition scores in each ear were 96 percent.  The 
tympanic membranes appeared normal bilaterally.  The examiner 
stated the results reflected bilateral mild to moderately 
severe sensorineural hearing loss.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment for 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Hearing loss ratings are based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometry test of pure tone decibel 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, in using Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

An alternative method of rating hearing loss in defined 
instances of exceptional patterns of hearing loss is where 
the pure tone thresholds in all four of the relevant 
frequencies are greater than 55 decibels.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa.  38 C.F.R. §§ 4.85(c), 4.86.

Neither of the audiometric studies conducted since the 
veteran's date of service connection has shown more than 
Level I hearing loss in either ear.  Accordingly, the results 
do not warrant a compensable rating for the veteran's 
bilateral defective hearing.  The Board notes there is no 
evidence that the hearing loss presents an exceptional or 
unusual disability picture so as to warrant consideration of 
an extraschedular rating.  38 C.F.R. § 3.321(b).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.


REMAND

With regard to the claim for service connection for PTSD, the 
Board finds that additional development is warranted before 
the Board decides the appeal.

The psychiatric diagnoses of record include PTSD.  Therefore, 
the Board must examine the sufficiency of the veteran's 
claimed stressors.  The veteran has submitted several 
statements regarding his claimed stressors, but they are all 
extremely vague in nature.  There are also some 
inconsistencies.  For example, in a statement received in 
January 2003, the veteran indicated that he was with Charlie 
Company of the 1st Marine Division near Da Nang, Vietnam, 
from 1969 to 1970.  However, his military personnel records 
disclose that during his time in Vietnam from July 1969 to 
July 1970, he was a combat engineer with A Company, 
1st Infantry Battalion, 1st Marine Division (Reinforcement) 
FNF.  The veteran's personnel records disclose that he 
participated in operations against Vietcong Forces in Vietnam 
and in Operation Pipestone Canyon in the Quang Nam Province 
in Vietnam in July 1969.  The Board finds that these records 
constitute sufficient information to warrant a request to the 
Marine Corps for information regarding the activities of the 
unit to which the veteran was assigned while serving in 
Vietnam, especially around July 1969.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be contacted and 
asked to be more specific as to reported 
stressors during his time in Vietnam.  He 
should be specifically asked to clarify 
to the best of his recollection the unit 
to which he was assigned while serving in 
Vietnam.  Once this has been clarified, 
he should provide more detailed 
information regarding his participation 
in operations in Vietnam, especially any 
involvement in Operation Pipestone Canyon 
in the Quang Nam Province in Vietnam in 
July 1969.

2.  The RO should send a copy of the 
veteran's service records and a copy of 
this REMAND to the Headquarters, United 
States Marine Corps, Personnel Management 
Support Command (Code MSB 10), Quantico, 
Virginia, 22134, and, if warranted, the 
Marine Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy 
Yard, 1254 Charles Morris Street, S.E., 
Washington, D.C. 20374-5040, or any other 
appropriate agency for verification of 
the alleged stressful events in service.  
Specifically, the RO should request unit 
histories and diaries for the month of 
July 1969 when the veteran reportedly 
participated in Operation Pipestone 
Canyon in the Quang Nam Province in 
Vietnam between July 10 and July 15, 
1969.

3.  Then, if verification of the 
veteran's claimed stressor or stressors 
is obtained, he should be scheduled for a 
VA psychiatric examination to determine 
whether there is a current diagnosis of 
PTSD based on his verified stressor or 
stressors.  The RO should provide the 
examiner with a summary of any verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
resulted in the current PTSD symptoms.  
The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The claims file 
is to be made available to the examiner 
for review in conjunction with the 
examination.  The complete rationale 
should be provided for any findings 
and/or conclusions.

4.  After all required notification and 
development has been completed, the RO 
should again adjudicate the veteran's 
claim for entitlement to service 
connection for PTSD on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded a reasonable opportunity 
for response before the record is 
returned to the Board for further review.

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


